Title: From John Adams to Ferdinand Grand, 16 February 1779
From: Adams, John
To: Grand, Ferdinand


     
      Sir
      Passy February 16. 1779
     
     As I Shall soon have an opportunity of rendering an Account of my Short Stewardship, I must beg the Favour of you, to let Some of your People, make out a list of those Sums of Money, which I have drawn for and received seperately—another of those which Dr. Franklin and I have drawn for jointly—and thirdly an Account of those sums, which all of Us have drawn for together. I dont know indeed but it will be best to draw out the whole Account, from my Arrival the 9th of April, to the Twelfth of February the Day of the Arrival of Dr. Franklins new Commission. It will be no doubt expected by Congress, that I should be provided with Such an Account, and you must be rewarded for the Trouble of making it out. I am, with much Esteem and Respect your Friend & humble servant
    